                 Case 1:21-cr-00166-DAD Document 12 Filed 09/13/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:21-CR-00166-DAD
12                                  Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                           STATUS CONFERENCE
13                           v.
                                                           DATE: September 22, 2021
14   JULIAN LOEZA JR.                                      TIME: 2:00 P.M.
                                                           COURT: Hon. Barbara A. McAuliffe
15                                 Defendant.
16

17                                                 STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this supervised release petition was set for a status conference on

21 September 22, 2021.

22          2.       By this stipulation, initiated by the defense, the parties stipulate that the status conference

23 may be continued to December 22, 2021, at 2:00 PM, to allow time for defense review of the discovery,

24 investigation, and settlement discussions. Because this case involves a pending supervised release

25 petition, no exclusion of time is necessary.

26          IT IS SO STIPULATED.

27 ///

28 ///

                                                            1
30
            Case 1:21-cr-00166-DAD Document 12 Filed 09/13/21 Page 2 of 3


 1   Dated: September 13, 2021                  PHILLIP A. TALBERT
                                                Acting United States Attorney
 2

 3                                              /s/ ANTONIO J. PATACA
                                                ANTONIO J. PATACA
 4                                              Assistant United States Attorney
 5

 6   Dated: September 13, 2021                  /s/ PETER M. JONES
                                                PETER M. JONES
 7
                                                Counsel for Defendant
 8                                              JULIAN LOEZA JR.

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                            2
30
             Case 1:21-cr-00166-DAD Document 12 Filed 09/13/21 Page 3 of 3

                                                ORDER
 1
           IT IS SO ORDERED that the status conference is continued from September 22, 2021, to
 2
     December 22, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe.
 3

 4
     IT IS SO ORDERED.
 5

 6      Dated:   September 13, 2021                    /s/ Barbara   A. McAuliffe    _
                                                 UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                   3
30
